Citation Nr: 0109355	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury, to include headaches and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran served with the Michigan Army National Guard from 
February 1972 to January 1978, and had active duty for 
training from March 1972 to August 1972.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in October 
1998, but was remanded for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further consideration. 


REMAND

The veteran contends that he has developed a chronic cervical 
spine disability, chronic headaches, and chronic depression 
secondary to an injury to the cervical spine sustained during 
active duty for training in July 1972.  

The October 1998 remand ordered that the veteran be afforded 
appropriate VA examinations by the relevant specialists to 
determine the nature and extent of any residuals of a 
cervical spine injury during service.  The veteran's claimed 
residuals were noted to include headaches and depression.  

The veteran was afforded separate VA psychiatric, orthopedic, 
and neurologic examinations in July 1999.  In each case, the 
examiner was to review the veteran's claims folder, and offer 
an opinion as to whether or not any current disability was 
attributable to the veteran's cervical spine injury during 
service.  The psychiatric examiner noted that the claims 
folder had been reviewed, and opined that there was no 
current evidence of depression.  The orthopedic examiner also 
noted that the claims folder had been reviewed, and opined 
that the veteran's current physical complaints were not 
related to the cervical spine injury during service.  
However, the neurologic examiner did not indicate whether or 
not the claims folder had been reviewed.  Moreover, his 
diagnoses included history of cerebral concussion, headache 
myofascial type resultant, and cervical injury with resultant 
cervical fusion C5 to C6 and C6 to C7.  He added that the 
veteran's cervical pain and cephalalgia were secondary to the 
cervical injury.  Given that there is a discrepancy between 
the opinion of the orthopedic examiner and the neurologic 
examiner, and given that it is unclear whether or not the 
neurologic examiner had the benefit of the veteran's medical 
history as contained in the claims folder to use in 
formulating his opinion, the Board finds that a remand and 
additional examinations in order to obtain new opinions and 
to resolve any discrepancy of opinion between the examiners 
should be obtained.  As the issue of entitlement to service 
connection for depression as a result of a cervical spine 
injury is inextricably intertwined with the remaining issues, 
it must also be remanded.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic, neurologic, and psychiatric 
examination to determine the nature and 
extent of any residuals of a cervical 
spine disability, to include headaches 
and depression.  The claims folder must 
be made available to the examiners for 
review before each examination, and each 
examiner must note that the claims folder 
has been reviewed.  Following each 
examination, the examiners must attempt 
to express the following opinion, as is 
appropriate to each specialty: Is it at 
least as likely as not that any current 
disability (orthopedic, headaches or 
other neurological findings, depression) 
is the result of the July 1972 injury in 
service to the cervical spine.  A Board 
of three examiners should be provided for 
each examination in order to ensure that 
a consensus of opinion is reached.  If 
there is a difference of opinion between 
any group (orthopedic, neurological, 
psychiatric) of examiners, the examiners 
should be provided with an opportunity to 
resolve these differences, and the report 
of the final opinion should be placed in 
the claims folder.  The reasons and bases 
for all opinions should be provided. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





